  Case 2:21-mc-50013-TGB-CI ECF No. 8, PageID.24 Filed 03/31/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ALEXANDER ROY GIFFORD,                          2:21-MC-50013-TGB


                    Plaintiff,
                                              ORDER DENYING
                                          PERMISSION TO APPEAL IN
      vs.
                                             FORMA PAUPERIS

DONALD J. TRUMP,


                    Defendant.

     This Court dismissed Plaintiff’s Complaint because he is an
enjoined filer on January 19, 2021. ECF No. 4. Plaintiff has now filed an
application to appeal in forma pauperis (“IFP”). Federal Rule of Appellate

Procedure 24(a)(1) provides that a party in a civil action “who desires to
appeal in forma pauperis must file a motion in the district court.” In
addition, Rule 24(a)(2) states that “[i]f the district court grants the

motion, the party may proceed on appeal without prepaying or giving
security for fees and costs, unless a statute provides otherwise.” Fed. R.
App. P. 24(a)(2).

     However, 28 U.S.C. § 1915(a)(3) provides that “[a]n appeal may not

be taken in forma pauperis if the trial court certifies in writing that it is
 Case 2:21-mc-50013-TGB-CI ECF No. 8, PageID.25 Filed 03/31/21 Page 2 of 2




not taken in good faith.” See also Foster v. Ludwick, 208 F.Supp.2d 750,
764-65 (E.D. Mich.2002). “Good faith” requires a showing that the issues

raised are not frivolous; it does not require a showing of probable success
on the merits. Foster, 208 F. Supp. 2d at 765.
     The Court has reviewed the instant application, and Plaintiff's

financial status enables him to proceed in forma pauperis. ECF No. 6.
However, the Court finds that any appeal by Plaintiff would not be taken
in good faith because the issues raised are frivolous and “[lack] an

arguable basis either in law or in fact.” Shepard v. Morvzin, No. 16-3236,
2016 WL 10592246, at *1 (6th Cir. Dec. 9, 2016). There is no question
that Mr. Gifford is an enjoined filer. See Case No. 20-CV-13187, ECF No.

5. Additionally, there is no “basis in law” for his underlying claims even
if he could pursue them Accordingly, the application to proceed in forma
pauperis on appeal is DENIED.

     SO ORDERED, this 31st day of March, 2021.

                          BY THE COURT:



                           s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE
